Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163.04 states that “The inquiry into whether the description requirement is met must be determined on a case-by-case basis and is a question of fact”, “A description as filed is presumed to be adequate, unless or until sufficient evidence or reasoning to the contrary has been presented by the examiner to rebut the presumption.” § 2163.04 requires that “The examiner, therefore, must have a reasonable basis to challenge the adequacy of the written description. The examiner has the initial burden of presenting by a preponderance of evidence why a person skilled in the art would not recognize in an applicant’s disclosure a description of the invention defined by the claims” wherein “the examiner must set forth express findings of fact which support the lack of written description conclusion (see MPEP § 2163 for examination guidelines pertaining to the written description requirement)”.
Within MPEP § 2163, section (I)(B), it states that “The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed… New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement… While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”
Furthermore, MPEP § 2161.01, section I, instructs that “Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both…For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed… original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”
Claims 25-44 recite “determining a relatedness between one or more portions of the first metadata and one or more portions of the second metadata”. However, no original support for such a limitation is apparent within the instant disclosure. The only disclosure that appears relevant is found within paragraphs 0013, 0015, 0019, and 0036 as published:
“FIG. 1 shows an illustrative scenario 100 for enhancing the social media post with content that is relevant to the audience of the post. As shown in FIG. 1, a social media post 110 includes a content item 112 and may optionally include a title 114 and message 116. Social media post 110 further includes metadata (not shown in FIG. 1) describing social media post 110 and/or content item 112. For example, the metadata may include tags or identifiers describing content 112. In the example shown in FIG. 1, the metadata may include the tags “father,” “son,” “music,” “violin,” “lesson,” and “teach.” The tags may be determined based on content 112, such as via image processing and object recognition techniques, and/or based on title 114 and message 116.”
“In particular, FIG. 2 shows a system 200 where a media device 210 retrieves second content item 130 and/or the metadata associated with second content item 130 from a content source 240 via a communications path 232. Content source 240 may be any server or other computing device from which content items (such as second content item 130) and/or related metadata associated with content items may be retrieved.”
“Content source 240 includes a database, table, or other data structure, storing a list of each content item on content source 240, and/or metadata associated with each content item. The metadata may include descriptions, such as tags or identifiers describing the associated content items.”
“In another embodiment, control circuitry 304 determines whether metadata, of a given content item of the plurality of content items, includes a description of the given content item that matches a description of content item 112, and in response to determining that the metadata of the given content item includes the description that matches the description of content item 112, selects the given content item as second content item 130.”
However, none of this disclosure can be reasonably considered to describe this particular limitation of “determining a relatedness” between two different kinds of metadata. While the disclosure does describe metadata being “associated” with different “content items” and “matching” their “metadata”, the disclosure appears silent with respect to actually performing a “relatedness” determination of any sort of any portion of the content items’ “metadata”. A plain meaning interpretation of some information being “related” to another reasonably implies that there is more than merely “matching”. It appears that Applicant’s intent is to claim a broader spectrum of “matching” by using such a term wherein a plurality of degrees of “relatedness” between the “metadata” can occur. However, the original disclosure fails to actually teach any such spectrum of embodiments such that one skilled in the art would reasonably conclude that Applicant possessed and reasonably conveyed a “relatedness” determination to the degree as claimed at the time the specification was originally filed.
	This, in turn, affects the later recited limitations of “generating an enhanced content item by integrating one or more determined related portions of the second content item into the portion of the at least one frame of the first content item; and generating for display the enhanced content item” which functionally interrelated with the “determination” step. In fact, the recitation of “one or more determined related portions of the second content item” serves as further evidence as to Applicant’s intent explained above since there are “one or more determined related portions”. Therefore, it cannot be reasonably said that the “enhanced content item” be “generated” given the lack of support of “determining a relatedness” as explained above.
	These problems extend to the dependent claims as well. 
Claims 26, 31, 34, 39, 42, and 44 recite various limitations involving the “enhanced content item” and “the determined relatedness”. These recitations are also affected by the lack of support explained below.
Claims 27, 35, and 43 further recite ”the relatedness between one or more portions of the user or account metadata and the one or more potions of the first metadata and/or the one or more portions of the second metadata”. Again, such a “relatedness” to the degree claimed cannot be reasonably found for the same reasons. 
These further limitations are also affected by the lack of support for the same reasons and also serve as further evidence of Applicant’s intent as explained above.
	Therefore, claims 25-44 are found to fail to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatedness” in claims 25-44 is a relative term which renders the claims indefinite. The term “relatedness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 25-44 recite “determining a relatedness between one or more portions of the first metadata and one or more portions of the second metadata”. The only disclosure that appears relevant is found within paragraphs 0013, 0015, 0019, and 0036 as published. However, the disclosure does not define “relatedness” in any manner or, for that matter, is the term “relatedness” found anywhere within and certainly not within the context of the above limitation. Therefore, it cannot be reasonably said that this term would allow one of ordinary skill in the art to be reasonably apprised of the scope of the invention, especially given the “determination” leading to the “generation” and “display” of an “enhanced content item”.
Claims 27, 35, and 43 further recite ”the relatedness between one or more portions of the user or account metadata and the one or more potions of the first metadata and/or the one or more portions of the second metadata”. Again, such a “relatedness” is relative for the same reasons.
Therefore, claims 25-44 are indefinite given the relative nature of this term.
Claims 27, 35, and 43 recite ”the relatedness between one or more portions of the user or account metadata and the one or more potions of the first metadata and/or the one or more portions of the second metadata”. There is insufficient antecedent basis for this limitation in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is generally related to matching content items which those which comprise frames based on related metadata. Consider, e.g., US 20090122196 to Chung.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459